Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 1 of 26 Page ID #:1



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 2 of 26 Page ID #:2



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -2-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 3 of 26 Page ID #:3



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -3-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 4 of 26 Page ID #:4



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -4-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 5 of 26 Page ID #:5



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -5-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 6 of 26 Page ID #:6



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -6-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 7 of 26 Page ID #:7



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -7-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 8 of 26 Page ID #:8



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -8-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 9 of 26 Page ID #:9



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          -9-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 10 of 26 Page ID #:10



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -10-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 11 of 26 Page ID #:11



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -11-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 12 of 26 Page ID #:12



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -12-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 13 of 26 Page ID #:13



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -13-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 14 of 26 Page ID #:14



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -14-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 15 of 26 Page ID #:15



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -15-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 16 of 26 Page ID #:16



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -16-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 17 of 26 Page ID #:17



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -17-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 18 of 26 Page ID #:18



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -18-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 19 of 26 Page ID #:19



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -19-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 20 of 26 Page ID #:20



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -20-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 21 of 26 Page ID #:21



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -21-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 22 of 26 Page ID #:22



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -22-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 23 of 26 Page ID #:23



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -23-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 24 of 26 Page ID #:24



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -24-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 25 of 26 Page ID #:25



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -25-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-05505-VAP-MRW Document 1 Filed 06/24/19 Page 26 of 26 Page ID #:26



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
